Finch, P. J.
(concurring). I concur in affirmance of the order appealed from upon the ground that the contract upon which the claim rests specifically provides that the comptroller shall not be estopped by any certificate given by the board from showing that the work and materials do not in fact conform to the specifications. The comptroller, in support of his refusal to pay the balancé claimed, submits proof that the swimming pool was improperly constructed in that the cement mix was not according to the specifications, resulting in the leakage of from 440 to 1,000 gallons a day. The petitioner has entirely failed to meet this objection. Petitioner, therefore, clearly is not entitled to a peremptory mandamus order compelling payment of the balance retained because of alleged defective performance of the contract. ‘